by the trustee. Accordingly, we conclude that we lack jurisdiction over
                this appeal, and we
                           ORDER this appeal DISMISSED.


                                                                                J.



                                                                            ,   J.
                                                 Douglas




                cc: Hon. Gloria Sturman, District Judge
                     Persi J. Mishel, Settlement Judge
                     Rainey Legal Group, PLLC
                     Law Office of Daniel Potucek, LLC
                     Olson, Cannon, Gormley, Angulo & Stoberski
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A